Citation Nr: 1111434	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  03-13 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1984 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board remanded the case in January 2005, May 2009, and August 2010 for additional development.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In a written statement received in April 2010, the Veteran averred that his service-connected seizure disorder had worsened in severity.  Thus, the issue of entitlement to an increased rating for a seizure disorder has been raised by the record.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his service-connected disabilities render him unemployable.  Unfortunately, the claim must be remanded for further development.  Although the Board regrets the additional delay, it is necessary to ensure due process and compliance with prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Board errs as a matter of law when it fails to ensure compliance with its remand instructions.)  

This case has been before the Board several times.  It was most recently remanded in August 2010 for additional development, which included obtaining records from the Veteran's prior employer (the Waldorn Lumber Company) at two addresses identified by the Board in the remand.  The AMC contacted the company using both addresses; however, one of the letters included an incorrect zip code.  Despite this error, the Veteran has since indicated that the Waldorn Lumber Company went out of business in either 2008 or 2009.  The Board finds that further attempts to obtain such records would most likely be futile. 

The Board also instructed the AMC to obtain private medical treatment records from Dr. S. L., at the Adena Bone and Joint Center.  In September 2010, the AMC contacted the Veteran and requested that he complete a VA authorization form (Form 21-4142) to obtain the records.  In October 2010, the Veteran provided a completed authorization form.  He also submitted four billing records corresponding to the dates that he was seen at the center.  The billing records do not contain any clinical notes from Dr. S. L., and the AMC did not submit any requests for treatment records directly to the Adena Bone and Joint Center.  On remand this must be accomplished.  See id.
 
As indicated in the August 2010 remand, the Veteran has alleged that his service-connected idiopathic seizure disorder has worsened in severity.  The remand noted that it was necessary to resolve the intertwined issue of entitlement to an increased rating for the service-connected idiopathic seizure disorder before the TDIU claim could be addressed; however, the AMC failed to adjudicate the increased rating claim while the appeal was in remand status.  The Board again emphasizes that the issue of whether the currently assigned evaluation for the idiopathic seizure disorder accurately reflects the current severity of the disability is inextricably intertwined with the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Accordingly, the issue of whether the idiopathic seizure disorder warrants an increased rating must be resolved prior to adjudication of the TDIU claim.  

Finally, because the Veteran's total schedular rating in this case fails to meet the schedular percentage standards of 38 C.F.R. § 4.16(a), his claim for a TDIU may be considered only on an extraschedular basis under 38 C.F.R. § 4.16(b).  Although the Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service, the Board may consider whether remand to the RO for referral to that official is warranted.  See 38 C.F.R. § 4.16(b) (2010); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that Board is precluded from assigning an extra-schedular rating in the first instance, but the Board is not precluded from considering whether referral to the VA officials is warranted); see also VAOGCPREC 6-96.

In October 2010, a VA examiner opined that the Veteran would have a difficult time maintaining gainful employment in a physical or sedentary environment, as he has had 5 seizures in the last year and migraines every two weeks with seizures impairing his functional ability.  The examiner further noted that these disorders do not occur with consistent frequency, so the Veteran does not know when exacerbations will occur, which makes it difficult to maintain or secure employment.  

In light of this medical opinion stating that the service-connected migraine and seizure disabilities render the Veteran unemployable, in the event the service-connected seizure disorder is not increased to warrant schedular consideration of a TDIU, this case must be referred to the Director of the Compensation and Pension Service for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  After securing authorization from the Veteran, if necessary, request treatment records from Dr. S. L. at the Adena Bone and Joint Center related to the Veteran's treatment of his seizure disorder.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  The AMC must adjudicate the issue of entitlement to an increased rating for the Veteran's service-connected idiopathic seizure disorder, prior to adjudicating the TDIU issue. 

3.  If entitlement to a TDIU remains unavailable on a schedular basis following adjudication of the issue of entitlement to an increased rating for the service-connected idiopathic seizure disorder, then refer the claim to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to assignment of a TDIU on an extraschedular basis in accordance with the provisions of 38 C.F.R. § 4.16(b).  The rating board should include a full statement of all factors having a bearing on the issue.

4.  Then readjudicate the claim for a TDIU on an extraschedular basis.  If the claim remains denied, issue an appropriate Supplemental Statement of the Case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


